The relator alleges that he is a resident of the town of Richmond, and a legally qualified voter therein for general officers, and has been such for more than fifteen years last past; that on the 30th of May, 1868, the town council of said town voted to strike his name from the list of voters in said town, and that on the first Monday of September, 1868, said town council, being requested by him to restore his name to the voting lists, refused so to do. He prays that a writ of mandamus may issue to said town council and the members thereof, commanding them to place his name on said list, or to show cause why they should not do so. The statute under which town councils act as boards of canvassers, provides, (Rev. St. Ch. 24, § 15,) that "no name shall be stricken from the voting list by any board of canvassers, unless proof shall be presented to said canvassers that such name is the name of a person not qualified to vote, or who may not be qualified according to the provisions of this title;" and also provides, in section 20 of the same chapter, that "said town councils may, at their sessions, holden either for the purpose of revising the registry, or canvassing the votes as aforesaid, examine, under oath, the person whose right to vote is disputed, or any other person present, and may receive any other evidence offered, that they deem necessary, respecting the right of any person to have his name upon the registry, or to vote, and shall decide upon the same."
These provisions contemplate that the action of town councils sitting as boards of canvassers, shall be judicial in its nature. It does not appear by the copy which is produced by the relator of the record of the proceedings of the respondents, that any proof was offered on which the relator's name was stricken from the voting list; but it does appear that the relator was present, and presented in his own behalf a certificate of the city clerk of the city of Providence, that he was not on the voting list of said city; and that, on his petition to have his name restored, he was present and was questioned by the town council, and, at an adjourned session, was heard, before the vote was taken not to restore his name: and he does not allege in his application that *Page 131 
the action of the town council was irregular in any respect in not having evidence, or proper evidence, before them, nor urge the granting of the application on any such ground, but simply on the ground that their decision was erroneous, for the reason that he is still a resident of Richmond and qualified to vote therein. Virtually, he asks us to review the decision of the town council of Richmond, upon evidence which he has put before us, and reverse it.
We do not think it is within our province to proceed thus on an application for a writ of mandamus. The rule upon this subject is, we think, correctly stated in ex parte Keon and others, 1 Denio, 644, which was a motion for a mandamus to compel the judges of the Court of Common Pleas of the county of Rensselear to vacate the rule. The writ was refused, and Beardsley, J., in delivering the opinion of the court, said: "That court, (meaning the Court of Common Pleas,) has passed upon the question before it, and the result, of which complaint is now made, is a judicial determination. If that is erroneous, it is a judicial error which cannot be corrected by writ of mandamus. The writ is appropriate to compel subordinate courts to proceed and determine cases pending before them. It also lies to correct many errors of ministerial officers, and even those of courts when in the exercise of mere ministerial functions. But in no case does it lie to compel a judicial tribunal to render any particular judgment, or to set aside a decision already made." See alsoJudges of the Oneida C.P. v. The People, 18 Wend. 79; ThePeople v. The Judges of Dutchess C.P., 20 Wend. 658; Chaseet al. v. The Blackstone Canal Co., 10 Pick. 244.
In this case the assent of counsel on both sides was given, that the court should express their opinion upon the matter submitted to them, without regard to the question of jurisdiction by the writ of mandamus. We, however, think it is our proper function to give decisions in cases which are properly before us, and not to give opinions for the guidance of parties or tribunals in cases which are not properly before us. If, having no jurisdiction, we should give an opinion in favor of the relator, we could not enforce it, and if we should give an opinion *Page 132 
against him, we should merely dismiss his application, as we now do, for want of jurisdiction, upon the grounds on which we are asked to issue the writ.
Application dismissed.